            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 1 of 17



     Richard A. Hoyer (SBN 151931)
1
     rhoyer@hoyerlaw.com
2    Ryan L. Hicks (SBN 260284)
     rhicks@hoyerlaw.com
3    Nicole B. Gage (SBN 318005)
     ngage@hoyerlaw.com
4    HOYER & HICKS
5    4 Embarcadero Center, Suite 1400
     San Francisco, CA 94114
6    tel (415) 766-3539
     fax (415) 276-1738
7

8    Attorneys for Plaintiff
     TRACY HANKINS
9
                               IN THE UNITED STATES DISTRICT COURT
10

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12                                            SAN JOSE DIVISION
13
     TRACY HANKINS,                                     Case No.
14
                                 Plaintiff,             COMPLAINT FOR DAMAGES
15
                           vs.                             1) Unequal Pay in Violation of the
16                                                            California Equal Pay Act and
     CALIX INC. and DOES 1-25,                                Title VII
17
                                 Defendants,               2) Gender/Sex Discrimination in
18                                                            Violation of Title VII
                                                           3) Retaliation in Violation of Title
19                                                            VII
                                                           4) Retaliation in Violation of Title
20
                                                              VII and §1981 of the Civil
21                                                            Rights Act of 1866
                                                           5) Race Discrimination in
22                                                            Violation of Title VII and §1981
                                                           6) Disability Discrimination in
23                                                            Violation of the Americans with
                                                              Disabilities Act (“ADA”)
24
                                                           7) Failure to Accommodate in
25                                                            Violation of the ADA

26                                                      DEMAND FOR JURY TRIAL

27

28
                           [ADDITIONAL COUNSEL ON FOLLOWING PAGE]
     COMPLAINT FOR DAMAGES
           Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 2 of 17



1    Additional co-counsel for Plaintiff
     Pro hac vice admission pending
2
     Amos N. Jones
3    jones@amosjoneslawfirm.com
     Su Mi Park
4    park@amosjoneslaw.com
     AMOS JONES LAW FIRM
5    1150 K Street NW
     Washington D.C., 20005
6    tel (202) 351-6187
7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 3 of 17



1                                            INTRODUCTION
2    1.     Plaintiff Tracy Hankins – a currently employed Cloud Solutions Specialist who has
3    worked at the technology behemoth since 2017 – brings this case against Defendant Calix
4    Inc., for illegal discrimination based on her race, gender, age, and disability status, and illegal
5    retaliation pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as
6    amended, §1981 of the Civil Rights Act of 1866, 42 U.S.C., 29 U.S.C.                §§ 623(a)(1),
7    Americans with Disabilities Act (ADA), 42 U.S.C. § 12112(a), and the California Fair Pay Act,
8    Labor Code Section 1197.5, having timely filed her claims with the U.S. EEOC on October 4,
9    2018, and having received her right-to-sue Notice on August 17, 2019.
10   2.     Over the course of her employment, as alleged and pleaded infra, Plaintiff was
11   underpaid, sidelined, maligned, discriminated against, and retaliated against for reporting
12   misconduct that included, among other transgressions:
13   3.     Plaintiff was the first Cloud Solutions Specialist hired in her department at Calix Inc.
14   on March 20, 2017, and was the only woman and the only African-American in her role for
15   the duration of her employ. On April 25, 2017. her supervisor, S. Eyre, told guests at an office
16   meeting to “stop acting like pussies,” a statement that deeply offended her. When director of
17   software development Laurie Harvey, the only woman present besides Plaintiff, exclaimed
18   “Hey!” in dismay, Mr. Eyre replied, “Aw, come on.”
19   4.     Bob Carrick, a white male, began work October 16, 2017, in the same Cloud Solutions
20   Specialist role as Plaintiff. Around that time, Plaintiff became aware that the company was
21   planning to hire a Senior Cloud Solutions Specialist. Plaintiff, who had seniority over Mr.
22   Carrick and the other male Cloud Solutions Specialist, asked to be considered for the
23   position, but Mr. Eyre told her in an October 18, 2017 conversation that he “couldn’t do it.”
24   The week of November 13, 2017, with less than a month on the job, Mr. Carrick was promoted
25   to the senior position by Mr. Eyre.
26   5.     On October 31, 2017, Plaintiff attended a business convention in Las Vegas, Nevada,
27   during which she had a conversation with Richard Link, a professional colleague employed
28   by Calix. Mr. Link invited Plaintiff, who formerly had worked at Windstream, to attend
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 4 of 17



1    Windstream’s business session at that conference and discuss possible business. Plaintiff
2    observed Mr. Carrick eavesdropping on that conversation.
3    6.     The next day, Plaintiff attended a dinner meeting at which Tim Pillow, Vice President
4    who services the Century Link account, queried whether Plaintiff planned to wear “a nice
5    dress and heels” to meet the Century Link business contacts in person.
6    7.     Subsequently, Plaintiff began working to establish Windstream as a client. In
7    November 2017, Plaintiff became aware that Mr. Eyre may have plans to take the
8    Windstream opportunity from her and give it to Mr. Carrick. In emails and phone calls on
9    Friday, November 10, 2017, and again on Monday, November 13, 2017, Plaintiff petitioned
10   Mr. Eyre to let her keep the account in light of her work to establish it. On or about November
11   27, 2017, Mr. Link contacted Plaintiff and informed her that Mr. Carrick had been assigned
12   to take over the account work with Windstream. He prefaced the news with, “So what are we,
13   a one-night stand?” Plaintiff found the comment to be offensive because she and he had a
14   strictly professional relationship. The transfer of accounts resulted in Mr. Carrick receiving
15   credit and commission for a $6-million deal with Windstream, and subsequently Mr. Eyre
16   would transfer all of Plaintiff’s major accounts to Mr. Carrick.
17   8.     On January 31, 2018, at Calix’s annual sales kickoff event at the Westin Hotel in San
18   Francisco, the company’s Senior Vice President for Marketing, Matt Collins, gave remarks at
19   a session in which he criticized the marketing approach of Executive Vice President for Sales
20   Michael Weening and called him a “pussy.” The comment deeply offended Plaintiff. Mr.
21   Collins then, in reference to Chinese software-development business partners who were
22   participating via livestream video, remarked about “R&D coming from shithole countries.”
23   Plaintiff, again, was deeply offended. The Chinese company cancelled their two contracts
24   with Calix within 48 hours, effectively cancelling half of Plaintiff’s applications portfolio.
25   9.      In July 2017, Plaintiff formulated an innovative way to integrate clients’ current
26   mapping software with Calix product. Plaintiff presented the concept to several companies,
27   but was rebuffed by Eyre, who the following month admitted that it was a “good idea” after
28   witnessing Plaintiff present a demonstration to an enthusiastic customer. On November 7,
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 5 of 17



1    2017, Michael Weening lauded the idea and Plaintiff at a CenturyLink Executive Briefing
2    Session, saying in a recorded and live-streamed presentation about the concept: “Tracy, hate
3    to steal your thunder…” Theft literally took place in December 2017, when Calix hired Jeff
4    Lundgren, a white male, as a cloud specialist and Plaintiff was ordered to transfer the concept
5    to him, along with the Frontier Communications account that Plaintiff had presented the idea
6    to in October 2017 alongside Calix account representative Kelly Mikah. Plaintiff was then
7    forced to teach Mr. Lundgren the concept she had created and to do customer presentations
8    as he observed her and studied her presentations about the product that had been posted
9    on the Calix website.
10   10.    Plaintiff suffered a stroke because of the duress. She was placed on medical leave
11   and began working from home on April 9, 2018. Plaintiff wrote to Human Resources in
12   October 2018 that she wanted to return to work. She requested an accommodation to work
13   part-time (20 hours per week), but she was told in writing that the position was not designed
14   for part-time hours. However, at approximately the same time, a similarly situated white male
15   was given a lighter workload and fewer work days to accommodate his cancer.
16   11.    Plaintiff continues to remain on medical leave indefinitely, recovering at home,
17   disabled in the prime of her professional life.
18                                  INTRADISTRICT ASSIGNMENT
19   12.    Substantial parts of the events alleged by Plaintiff occurred at the company
20   headquarters, including illegal decisions made by company executives. The headquarters
21   are in San Jose, California, 95134, and accordingly, this case should be assigned to the San
22   Jose Division, pursuant to rule 3-2(c) of the Local Rules of the Northern District of California.
23                                              PARTIES
24   13.    Plaintiff Tracy Hankins is a 49-year-old, African-American woman, and she has been
25   employed at Calix Inc., as a cloud solutions specialist, since March 2017.
26   14.    Defendant Calix Inc. is a global provider of cloud and software platforms, systems,
27   and services. Calix is a publicly traded company with headquarters in San Jose, California,
28   and offices in Petaluma, California; Richardson, Texas; and Nanjing, China.
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 6 of 17



1                                        JURISDICTION AND VENUE
2    15.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 because this
3    action is based on federal antidiscrimination statutes.
4    16.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(d), because Defendant is
5    headquartered in San Jose, California.
6                                            BACKGROUND
7    17.    Plaintiff filed her EEOC complaint with the California Department of Fair Employment
8    and Housing and the EEOC on October 4, 2018.
9                                        FACTUAL ALLEGATIONS
10          A.     Pay Discrepancies Between Plaintiff and Other Similarly Situated Male
11                 Employees
12   18.    Plaintiff first learned of a pay discrepancy between male and female employees from
13   Eric Mal in December 2017. He inadvertently informed her that he was offered a salary
14   greater than the Plaintiff’s, for the exact same position and role in the company. Mr. Mal also
15   informed Plaintiff that he had been offered a guaranteed bonus to join the company. He
16   further informed Plaintiff that their team colleague Bob Carrick, who signed with the company
17   at the same time as Mr. Mal, was offered and was being paid the same salary and perks. Mr.
18   Mal was unfortunately subsequently terminated on February 9, 2018 for disclosing this
19   information to members of the Calix infrastructure sales team. He was deemed “not a good
20   cultural fit for Calix.” Plaintiff again met with Mr. Mal on March 9, 2018, and Mr. Mal confirmed
21   the pay discrepancy facts to her.
22   19.    Bob Carrick was promoted to Senior Cloud Solutions Specialist within one month of
23   his employment start date, despite the fact that he had no tenure, merit, or product
24   experience. Plaintiff, on the other hand, was denied promotion to Senior Cloud Solutions
25   Specialist, despite her extensive years of experience. She was instructed by her superiors to
26   hand over her largest and most lucrative accounts to Mr. Carrick. When Plaintiff asked her
27   supervisor, S. Eyre, the reason why she was denied a promotion, the only response she got
28   was: “I very well can’t do that.”
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 7 of 17



1    20.    On or about November 6, 2017, Plaintiff was instructed to begin giving Mr. Mal all of
2    her Calix Support Cloud deals. She had previously petitioned on October 15, 2017 to keep
3    these deals, but was rejected. Plaintiff’s performance accounted for 54% of the team’s overall
4    performance achievements, according to annual productivity reports. However, despite this
5    outstanding performance by Plaintiff, Plaintiff received multiple negative commission
6    statements while her male counterparts received positive commission statements, and their
7    salaries remain disparately unequal. Plaintiff challenged the commission’s computation about
8    her alleged negative performance three times with Mr. Eyre and Mr. Greg Dalforno, the Vice
9    President who is responsible for all of commissions’ handlings, until it was corrected to reflect
10   the truth. Male comparators of the same title and rank as Plaintiff were being paid $100,000
11   more than Plaintiff. Plaintiff’s salary is $120,000 per year, and the male comparators with less
12   seniority at Calix and with same title and rank as Plaintiff are being paid $220,000 per year
13   (as of March 20, 2017 until present date).
14   21.    On January 23, 2018, at the Italian Room Foyer of the Westin San Francisco hotel
15   Grand Ballroom, awaiting entrance to the evening session of the Calix Sales Kickoff 2018
16   activities, Plaintiff approached Ms. Rebekah Cremer, the Director of Talent and Culture
17   (Human Resources) at Calix, to discuss her concerns. She asked Ms. Cremer if Ms. Cremer
18   could check on the pay discrepancy of Plaintiff compared with male employees, because that
19   is part of Ms. Cremer’s job. However, Plaintiff’s concerns were never addressed.
20          B.     Plaintiff is Told That She is “Overly Aggressive”
21   22.    On or about July 11, 2017, during Plaintiff’s individual sales member meeting, an issue
22   was brought up to Plaintiff that she was being “overly aggressive” at work. This complaint
23   was presented by Mark Johnson, Regional Vice President of the Mid-Atlantic operations at
24   Calix, on behalf of Dennis Hensley (Infrastructure Sales team member). This complaint was
25   made to Plaintiff after her completion of a $452,000 sale of Calix Marketing Cloud to Horry
26   Telephone, which is one of Mr. Hensley’s main accounts.
27   23.    On or about October 9, 2017, during her scheduled individual sales member meeting,
28   Mr. Eyre yet again told Plaintiff to not be “overly aggressive” at work, and that he had received
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 8 of 17



1    “another” complaint of her allegedly being that way. He suggested that they figure out a way
2    to get the situation under control. Plaintiff was confused and offered to send to him recorded
3    Zoom meeting sessions in which she was a participant, and also presentations that she had
4    completed for examination and review, in order to aid him in pointing out these so-called
5    aggressive behaviors. But Mr. Eyre took no further action at that time, nor did he respond to
6    Plaintiff’s email with her presentation examples attached.
7    24.    On January 25, 2018, during an individual sales member meeting at the restaurant in
8    the lobby of the Westin San Francisco Hotel, Mr. Eyre again referred to complaints he claimed
9    to receive about Plaintiff being “overly aggressive.” He told her that in the South [of the U.S.],
10   there is an overtone of racism, and that Plaintiff, a black woman, would probably fare better
11   if she sold products in the North [of the U.S.] He also said, “If you were a middle-age white
12   male, you would be patted on the back for the same thing [being seen as aggressive], but
13   because you are a black woman they deem it overly aggressive. People have asked why I
14   am wearing these bracelets and I told them because I want to. It’s our job to get people like
15   Mark and Dennis to like us and want to work with us.” Plaintiff responded with, “But they
16   can’t say that, even if it were true. That is not right.” Mr. Eyre responded, “I know.”
17   25.    On February 13, 2018, during Plaintiff’s individual sales member meeting via Zoom
18   video session, she again addressed the “overly aggressive” complaints that she had
19   received. Mark Johnson used the literal phrase, “We don’t want to be overly aggressive” in
20   referring to attempts to close out the remaining business of 2017, confirming to Plaintiff that
21   he was one of the original conspirators to the campaign to malign Plaintiff. Plaintiff also
22   learned at this meeting from another member of the infrastructure team that Mr. Johnson and
23   Mr. Hensley had previously used “overly aggressive” allegations in a campaign with senior
24   management to have a black engineer reassigned away from their support team in 2015.
25   26.    On April 4, 2018, Plaintiff was copied on an email sent by Bob Carrick to Michael
26   Weening (EVP, Sales) and Mr. Eyre. In the email, he accused a female salesperson of telling
27   one of the Calix clients that “selling our cloud product at this price is a joke.” As Plaintiff was
28   the sole female member of the Cloud Solutions Sales team, it was clear that Mr. Carrick was
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 9 of 17



1    referring to Plaintiff. Despite having sought guidance from Mr. Eyre, Diane Prins Shedahl (VP
2    of Talent & Culture), and Rebekah Cremer (Director, Talent & Culture) on multiple occasions,
3    Plaintiff reached no resolve in the “aggressiveness” campaign against her and finally reached
4    out to the Employee Assistance Program for counsel and assistance on how to navigate the
5    issue. This caused Plaintiff a lot of stress, and Plaintiff subsequently suffered a stroke days
6    later. Plaintiff officially has been away from her position since April 11, 2018.
7           C.     Plaintiff Was Retaliated Against for Speaking Out About Discrimination
8                  Against Her
9    27.    On October 30, 2017, Bob Carrick told Derek Kiger and Eric Mal, “I need a quick sale,
10   even if I have to steal it.” Mr. Mal relayed the statement to Plaintiff and suggested that she
11   beware Mr. Carrick. On November 3, 2017, Mr. Mal told Plaintiff that Mr. Carrick told him
12   and Mr. Kiger, “No, I am not going to scoop you guys, I’m going to scoop her.” He was
13   referring to Plaintiff, his only female teammate. Mr. Mal subsequently told Plaintiff, “You
14   better watch out for the guy. He has it out for you.” In a later conversation with Derek Kiger,
15   Mr. Mal referred to Mr. Carrick as a “bad dude” for making that comment. Mr. Mal gave
16   account to Plaintiff later that day, and stated Mr. Kiger had told him to “just stay out of it, she
17   knows what’s going on.” Plaintiff then reached out to Mr. Eyre by phone to discuss the
18   “scooping” activity of Mr. Carrick, only to be dismissed and told, “Go focus on your sales.”
19   Plaintiff sent a meeting request via email to Diane Prins Shedahl, VP of Talent & Culture,
20   hoping to seek assistance on how to navigate appropriately the scooping claims and
21   allegations of Plaintiff being “overly aggressive.” Plaintiff never received a response from
22   Ms. Prins Shedahl.
23   28.    On November 7, 2017, Plaintiff made a phone call to Ms. Prins Shedahl to seek advice
24   from the female executive about her experiences of feeling discriminated against based on
25   her sex and her race. Again, Ms. Prins Shedahl did not answer, so Plaintiff called Ms.
26   Rebekah Cremer and asked her if Plaintiff could seek counsel on navigating around the “good
27   old boys club” at Calix. Ms. Cremer agreed to listen and stated that if it were “too bad” she
28   would make a formal note of it, which Plaintiff asked her to not do just yet. Plaintiff suggested
     COMPLAINT FOR DAMAGES
            Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 10 of 17



1    taking her thoughts and suggestions directly to Mr. Eyre during their scheduled individual
2    meeting on November 9, 2017, and Plaintiff and Ms. Cremer agreed that Plaintiff would do
3    so and report back to Ms. Cremer about the meeting.
4    29.    On November 9, 2017, Plaintiff had the one-on-one meeting with Mr. Eyre on Zoom
5    video session. Plaintiff aired her concerns regarding the redistribution of her covered
6    accounts to male employees and how she felt cheated out of a promotion that she deserved
7    more than her male colleague Bob Carrick, who got the promotion instead. Mr. Eyre brushed
8    aside her grievance and instructed her: “Go focus on making sales. Pay attention to that and
9    maybe I will reconsider.” Plaintiff informed Ms. Cremer of the meeting and what was said by
10   both parties. Ms. Cremer stated that she would have a talk with Mr. Eyre during a Zoom
11   meeting they had scheduled for later that day. She mentioned she would have to officially
12   document the matter at this point.
13   30.    On November 10, 2017, during a scheduled full team sales meeting, Mr. Eyre
14   announced that more of the coverage territory and core accounts would be covered by Bob
15   Carrick. Plaintiff could only assume this was the result of Ms. Cremer’s conversations with
16   Mr. Eyre from the previous day, because Plaintiff’s male team members’ coverage territory
17   remained the same – with the exception of Mr. Carrick, whose territory increased by adding
18   territory taken from Plaintiff’s accounts.
19                                            FIRST CLAIM
20              VIOLATION OF THE CALIFORNIA EQUAL PAY ACT AND TITLE VII
21          Plaintiff incorporates the allegations of the preceding paragraphs by reference.
22   31.    Defendant violated Equal Pay Act (EPA), 29 U.S.C. § 206(d) and Title VII of the Civil
23   Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended, because Defendant pays
24   Plaintiff much less than her similarly situated male co-workers. Plaintiff alleged same in her
25   EEOC complaint.
26   32.    On October 6, 2015, California Governor Jerry Brown signed into law the California
27   Fair Pay Act (Senate Bill 358) after unanimous passage with a 39-0 vote by the California
28   Senate on August 31. This law, codified at Labor Code Section 1197.5, requires that men
     COMPLAINT FOR DAMAGES
              Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 11 of 17



1    and women receive equal pay for “substantially similar work” (not the “same work” as
2    previously required), regardless of whether they work at the same physical location; modifies
3    the business justification defense that may be asserted by employers to except an otherwise-
4    prohibited pay discrepancy from the equal pay requirement based on a recognized
5    justification (e.g., a seniority, merit, or quality/quantity-based pay system) by requiring the
6    employer to establish that the business justification (i) accounted for the entire wage
7    discrepancy and (ii) was reasonably relied upon by the employer; prohibits employers from
8    precluding employees from discussing their wages, discussing the wages of others, inquiring
9    about others’ wages, or aiding or encouraging any other employee to exercise his or her
10   rights under the Act; and increases employers’ record-keeping obligations from two to three
11   years.
12   33.      Employees may file civil actions to recover wages, or file complaints with California’s
13   Division of Labor Standards Enforcement for unlawful wage discrepancies. The statute of
14   limitations is two years “after the cause of action occurs” or three years for willful violations.
15   The Act also prohibits retaliatory actions against employees who “invoke or assist” in the
16   enforcement of the equal pay requirements and allows civil claims for reinstatement, lost
17   wages and benefits, interest, and “appropriate equitable relief” against employers who do
18   take retaliatory actions.
19   34.      At Calix as to Plaintiff, the similarly situated male co-workers performed work under
20   similar working conditions that required the same skills, efforts, and responsibilities. They all
21   hold the same job title and rank, and performed the same sales duties, but the pay
22   discrepancy is approximately $100,000 a year. Also, Plaintiff was more senior than at least
23   one male co-worker who received higher salary and bonuses than she, and her performance
24   had been nothing short of stellar. Plaintiff and her male co-workers performed the same jobs
25   (selling to and interacting with clients) under similar working conditions at the same company,
26   and were supervised by the same supervisors. 29 U.S.C. § 206(d)(1).
27

28
     COMPLAINT FOR DAMAGES
             Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 12 of 17



1    35.     Plaintiff was the first hired in her role in her department at Calix on March 20, 2017.
2    Five men were subsequently hired in the same role, comparator co-employees paid
3    considerably more and/or treated considerably more favorably than Plaintiff:
4    36.     Derek Kiger, a white male who was promoted internally to the position April 5, 2017
5    and subsequently left the company in October 2019;
6    37.     Erik Mal, a dark-skinned man born in southern India and residing in Canada who
7    began October 16, 2017;
8    38.     Bob Carrick, a white male who also started October 16, 2017;
9    39.     Jeff Lundgren, a white male who started on or about December 1, 2017; and
10   40.     Noki Cheonim, a Japanese-American man who started on or about December 1,
11   2017.
12   41.     Calix Inc. is vicariously liable for any violations of the Equal Pay Act and Title VII.
13                                           SECOND CLAIM
14                  GENDER/SEX DISCRIMINATION IN VIOLATION OF TITLE VII
15           Plaintiff incorporates the allegations of the preceding paragraphs by reference.
16   42.     Defendant discriminated against Plaintiff based on her sex by stereotyping her actions
17   and behavior to the conformity of how a woman supposedly ought to act. Title VII of the Civil
18   Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended.
19   43.     Plaintiff was paid less than less-competent and less-qualified men and was not
20   promoted because she was “too aggressive,” which was considered inappropriate because
21   she is a woman. Therefore, by failing to promote Plaintiff for this reason, Defendant engaged
22   in gender stereotyping and unlawful sex discrimination under Title VII. Price Waterhouse v.
23   Hopkins, 490 U.S. 228 (1989).
24   44.     A sexually charged, hostile work environment persisted. Calix employee Richard Link
25   worked for Calix as an account manager during the course of the events outlined above.
26   Plaintiff had been talking with him long-distance about trying together to get Windstream as
27   a customer. She spoke with Link in person at the October 31, 2017 conference in Las Vegas.
28
     COMPLAINT FOR DAMAGES
           Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 13 of 17



1    There, Link introduced her to the head engineer of Windstream, which is the conversation on
2    which Carrick was eavesdropping.
3    45.    On November 1, 2017, Plaintiff attended a dinner meeting at which Tim Pillow, Vice
4    President who services the Century Link account, queried whether Plaintiff planned to wear
5    “a nice dress and heels” to meet the Century Link business contacts in person.
6    46.    A few weeks later, Link contacted Plaintiff to tell her that Carrick was being given the
7    account. He prefaced the news with, “So what are we, a one-night stand?” Plaintiff found the
8    comment to be offensive because she and he had a strictly professional relationship.
9    47.    Calix Inc. is liable for gender/sex discrimination in violation of Title VII.
10                                             THIRD CLAIM
11                            RETALIATION IN VIOLATION OF TITLE VII
12          Plaintiff incorporates the allegations of the preceding paragraphs by reference.
13   48.    Defendant unlawfully retaliated against Plaintiff in violation of Title VII of the Civil
14   Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended.
15   49.    Plaintiff engaged in the protected activity of complaining to Calix’s HR director on
16   November 7, 2017, about the discriminatory treatment she suffered at the workplace based
17   on her race and sex. On November 10, 2017, one of Plaintiff’s supervisors took away
18   Plaintiff’s accounts and gave them to a less-senior male co-worker, who is the same co-
19   worker that gets paid a higher salary than Plaintiff, and this constitutes a materially adverse
20   employment action against Plaintiff. Plaintiff lost out on bonuses and additional pay as a
21   result. Due to the temporal proximity (a mere few days) of the complaint and the adverse
22   employment action, the adverse action was causally connected to the protected activity. The
23   complaint lodged by Plaintiff was a but-for cause of the adverse action because up until that
24   point, there was no other reason – especially based on her stellar performance – for Plaintiff’s
25   accounts to suddenly be assigned to another employee.
26   50.    Calix Inc. is vicariously liable for any of its employees’ retaliatory actions because Mr.
27   Eyre is in a managerial or supervisory capacity of Plaintiff, and thus has authority over
28   Plaintiff. Vance v. Ball State University, 570 U.S. 421, 424 (2013).
     COMPLAINT FOR DAMAGES
           Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 14 of 17



1    51.    It is unquestionable that the employer, Calix Inc., empowered the decision upon Mr.
2    Eyre. At the very least, Calix should have known or did know about retaliatory action against
3    Plaintiff, as she officially filed it with the Human Resources Director, and Calix failed to take
4    any remedial action to correct Plaintiff’s discrimination concerns.
5                                             FOURTH CLAIM
6                      RETALIATION IN VIOLATION OF TITLE VII AND §1981
7           Plaintiff incorporates the allegations of the preceding paragraphs by reference.
8    52.    Defendant unlawfully retaliated against Plaintiff in violation of §1981 of the Civil Rights
9    Act of 1866, at Title VII at 42 U.S.C.
10   53.    Plaintiff engaged in the protected activity of complaining to Calix’s HR director about
11   the discriminatory treatments she received at the workplace based on her race, comments
12   made by her supervisor about her being a “black woman,” and so forth. On November 10,
13   2017, one of Plaintiff’s supervisors, Mr. Eyre, took away Plaintiff’s accounts and gave them
14   to a less-senior male co-worker, which is the same co-worker who gets paid a higher salary
15   than Plaintiff, and this constitutes a materially adverse employment action against Plaintiff.
16   Due to the temporal proximity (a mere few days) of the complaint and the adverse
17   employment action, the adverse action was causally connected to the protected activity.
18   54.    Calix Inc. is vicariously liable for any of its employees’ retaliatory actions because Mr.
19   Eyre is in a managerial or supervisory capacity of Plaintiff, and thus has authority over
20   Plaintiff. Vance v. Ball State University, 570 U.S. 421, 424 (2013). It is unquestionable that
21   the employer, Calix Inc., empowered the decision upon Mr. Eyre. At the very least, Calix
22   should have known or did know about retaliatory actions against Plaintiff, as she officially
23   filed it with the Human Resources Director, and Calix failed to take any remedial action to
24   correct Plaintiff’s discrimination concerns.
25                                             FIFTH CLAIM
26               RACE DISCRIMINATION IN VIOLATION OF TITLE VII AND §1981
27          Plaintiff incorporates the allegations of the preceding paragraphs by reference.
28
     COMPLAINT FOR DAMAGES
           Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 15 of 17



1    55.    Defendant Calix Inc., violated the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2    2000e, et seq., as amended, and §1981 of the Civil Rights Act of 1866, 42 U.S.C. by
3    discrimination Plaintiff on the basis of her race.
4    56.    Plaintiff is a member of a protected class (African-American), she was qualified for and
5    applied for an available position of Senior Cloud Solutions Specialist. However, despite being
6    qualified, Plaintiff was rejected for the position, and Bob Carrick, a white male employee who
7    had joined the company three weeks prior to his promotion, got the promotion instead.
8    Further, Plaintiff was paid less than similar situated non-black coworkers.
9    57.    Calix Inc., is vicariously liable for race discrimination in violation of Title VII and §1981.
10                                             SIXTH CLAIM
11                                   DISABILITY DISCRIMINATION
12          Plaintiff incorporates the allegations of the preceding paragraphs by reference.
13   58.    Defendant discriminated against Plaintiff’s disability status in violation of Americans
14   with Disabilities Act (ADA), 42 U.S.C. § 12112(a).
15   59.    Plaintiff suffered a stroke in 2017 as a result of the stress she endured from the
16   workplace discrimination. This caused a major physical impairment that substantially limited
17   one or more of her major life activities, and since then, she has been stationed at home.
18   Plaintiff’s stroke was officially noted by Calix Inc. Therefore, Plaintiff is also regarded as
19   having such impairment, as her long-time absence would indicate to her co-workers and
20   superiors.
21   60.    Despite requesting reasonable accommodations to return to work, Plaintiff was not
22   afforded the opportunity to do so, so she has been on leave since the stroke left her impaired.
23   61.    Defendant’s act in not accommodating Plaintiff’s disability is a violation of the ADA.
24   62.    Calix Inc., is vicariously liable for disability discrimination in violation of the ADA.
25                                           SEVENTH CLAIM
26                                   FAILURE TO ACCOMMODATE
27          Plaintiff incorporates the allegations of the preceding paragraphs by reference.
28
     COMPLAINT FOR DAMAGES
           Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 16 of 17



1    63.    Defendant failed to accommodate Plaintiff in violation of Americans with Disabilities
2    Act (ADA), 42 U.S.C. § 12112(a).
3    64.    Plaintiff suffered a stroke in 2017 as a result of the stress she endured from the
4    workplace discrimination. This caused a major physical impairment that substantially limited
5    one or more of her major life activities. She was stationed at home thereafter through April 9,
6    2018, when she was placed on disability leave.
7    65.    Plaintiff wrote to Human Resources in October 2018 that she wanted to return to work.
8    She requested a part-time (20 hour per week) accommodation, but she was told in writing
9    that the position was not designed for part-time hours. However, that is not the case. In fact,
10   at approximately the same time, a similarly situated white male was given a lighter workload
11   and fewer work days to accommodate his cancer.
12   66.    Defendant unreasonably denied Plaintiff’s requests for reasonable accommodations
13   to return to work.
14   67.    Defendant’s failure to accommodate Plaintiff is a violation of the ADA.
15   68.    Calix Inc., is vicariously liable for disability discrimination in violation of the ADA.
16                                        PRAYER FOR RELIEF
17          WHEREFORE, Plaintiff, Tracy Hankins, respectfully requests that this Court enter a
18   judgment in her favor, and grant the following relief:
19   1.     Compensatory Damages not limited to, but including damages for future loss,
20   emotional distress, pain and suffering, inconvenience, and mental anguish;
21   2.     Punitive Damages;
22   3.     Back pay and Lost wages;
23   4.     Liquidated damages;
24   5.     Injunctive relief, that the Court order Defendant to reinstate Plaintiff at work with
25   reasonable accommodations;
26   6.     Attorneys’ Fees and Costs; and
27   7.     Any other further relief that this Court deems just and proper.
28   ///
     COMPLAINT FOR DAMAGES
             Case 5:19-cv-07547-SVK Document 1 Filed 11/15/19 Page 17 of 17



1                                            JURY DEMAND
2            Plaintiff hereby demands a jury trial on all causes of action to which she has a right
3    to jury trial.
4
     Date: November 15, 2019
5
                                                       /s/ Richard A. Hoyer___________
6
                                                       Richard A. Hoyer
7                                                      HOYER & HICKS
                                                       4 Embarcadero Center, Suite 1400
8                                                      San Francisco, CA 94111
                                                       tel (415) 766-3539
9                                                      fax (415) 276-1738
10                                                     rhoyer@hoyerlaw.com

11

12                                                     /s/ Amos N. Jones_____________
                                                       Amos N. Jones
13                                                     Su Mi Park
                                                       AMOS JONES LAW FIRM
14                                                     1150 K Street NW
15                                                     Washington D.C., 20005
                                                       tel (202) 351-6187
16                                                     fax (202) 478-1654
                                                       jones@amosjoneslawfirm.com
17                                                     park@amosjoneslaw.com
                                                       pro hac vice admission pending
18
                                                       Attorneys for Plaintiff
19
                                                       TRACY HANKINS
20

21

22

23

24

25

26
27

28
     COMPLAINT FOR DAMAGES
